Order entered October 9, 2018




                                                In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                         No. 05-18-00850-CV

                      IN THE INTEREST OF C.R.E. AND C.E., CHILDREN

                          On Appeal from the 382nd Judicial District Court
                                      Rockwall County, Texas
                                 Trial Court Cause No. 1-17-0149

                                              ORDER
           Appellant appeals from the trial court’s order terminating his parental rights. Appellant,

who is indigent and allowed to proceed without advance payment of costs, has requested

preparation of the reporter’s record. Accordingly, we ORDER Linda Kaiser, Official Court

Reporter of the 382nd District Court, to file the reporter’s record WITHIN TWENTY DAYS of

the date of this order.

           We DIRECT the Clerk of this Court to send a copy of this order to Ms. Kaiser and all

parties.

                                                         /s/   ADA BROWN
                                                               JUSTICE